DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
In response to Examiner’s Non-Final Rejection of 012/28/2021, Applicant, on 03/08/2022, amended claims. Claims 1 and 11 have been amended. Claims 1-6 and 10-20 are pending in this application and have been rejected below. Claims 7-9 have been previously cancelled.

Response to Amendment
Applicant’s amendments are received and acknowledged.
The 101 Rejection was overcome on the previous On-Final dated 12/08/2021
Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends that amended claims are not taught by the cited references. The Applicant further states that the first booking engine  is separate from the second booking engine and thus not requiring the backend server to be engaged unless the appointment is confirmed.
The Examiner respectfully disagrees. The Examiner points to the Uzzaman reference where Uzzaman teaches an application assistant, first booking engine, providing the service to the user for confirmation, and a second booking engine. (See Uzzaman, [0046]; The salon web servers 130A-N may comprise servers operated by affiliated salons that are in communication with host server 140. In some embodiments, these servers may include embedded software applications that enable client devices 110 to schedule appointments and calendar. The embedded software applications may or may not interact with host server 140. For example, a customer may access the salon's website and schedule an appointment thereon using the embedded universal software application and further see Uzzaman, [0081]; If the customer selects one of the available tiers then the appointment is confirmed with the customer and the appointment database is updated). The Examiner notes that Uzzaman teaches a software application that the user interacts with to make requests, further the salon web servers interacts with the host server (i.e. second booking engine). The Examiner further refers to Uzzaman Fig. 2. The Figure shows the Appointment Module encompassed within the Host Server.
The 103 Rejections are updated and maintained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uzzaman et al. (US 20140136262 A1) in view of Tiwari et al. (US 20190103111 A1) Sivasubramanian et al. (US 20110083138 A1-) and Bridge et al. (US 20090204753 A1).
Regarding Claim 1, A demand generation platform, comprising: a salon application having an intent analyzer, on a first computer, associated with a social media, wherein an [intent for a service is expressed by a user on the social media]; (See Uzzaman, [0005]; Systems and see Uzzaman, [0010]; In another embodiment, the service request comprises a salon service request and further see Uzzaman, [0046]; The salon web servers 130A-N may comprise servers operated by affiliated salons that are in communication with host server 140. In some embodiments, these servers may include embedded software applications that enable client devices 110 to schedule appointments and calendar. The embedded software applications may or may not interact with host server 140. For example, a customer may access the salon's website and schedule an appointment thereon using the embedded universal software application).
	an application assistant having a salon service application program interface (API); and a first booking engine, for finding the service based on the request and providing the service to the user for confirmation; (See Uzzaman, [0072]; In process 316, the host system determines whether a freelance stylist is available, and if so, in process 318, the host system schedules the requested service at the customers location of choice (e.g., inside the customer's house). The system may choose a freelance stylist based on any number of factors including, but not limited to, availability, ranking, contract status (e.g., may choose the cheapest stylists or those that have contracts more favorable to the system), location, freelance stylist preference, and/or customer preference and further see Uzzaman, [0046]; The salon web servers 130A-N may comprise servers operated by affiliated salons that are in communication with host server 140. In some embodiments, these servers may include embedded software applications that enable client see Uzzaman, [0081]; If the customer selects one of the available tiers then the appointment is confirmed with the customer and the appointment database is updated). The Examiner notes that Uzzaman teaches a software application that the user interacts with to make requests, further the salon web servers interacts with the host server (i.e. second booking engine).
     a second booking engine on the backend system for receiving and booking the service upon confirmation by the user, (See Uzzaman, [0058]; In the example of FIG. 2, the host server 140 includes the communications module 215 communicatively coupled to the network interface 210 to manage a communication session over a plurality of communications protocols and further see Uzzaman, [0067]; One embodiment of the host server 140 includes an appointment module 255. The appointment module 255 can be any combination of software agents and/or hardware components able to process customer requests, route the customer requests, provide scheduling and calendar information to stylists, etc. In some embodiments, the appointment module 255 interacts with the stylist database 143 and the appointment database 141 and further see Uzzaman, [0081]; If so, the appointment is confirmed with the customer and the appointment database is updated and further see Uzzaman, [Fig. 1-2]; Visual representation showing separate servers). The Examiner interprets the host service of Uzzaman as the second booking engine on the back end system.
(See Tiwari, [0045]; FIG. 5 is a flow diagram depicting an embodiment of a method 500 for responding to messages or requests received from a remote system. Initially, a bot management system receives 502 a request from a remote system. The bot management system analyzes 504 the text data or voice data in the request to determine an intent associated with the request. Based on the intent associated with the request, the bot management system generates 506 a response to the request. In some embodiments, the response generated 506 may also include declarative configuration information, or any other data, as discussed herein. The bot management system then communicates 508 the response to the remote system. In some embodiments, based on the user intent, the bot management system may perform 510 a particular action or activity, such as routing the request to a customer service agent).
the intent analyzer receiving the intent from the social media and deciphering the intent of the user and creating a request for a service based on the intent; (See Tiwari, [0045]; FIG. 5 is a flow diagram depicting an embodiment of a method 500 for responding to messages or requests received from a remote system. Initially, a bot management system receives 502 a request from a remote system. The bot management system analyzes 504 the text data or voice data in the request to determine an intent associated with the request. Based on the intent associated with the request, the bot management system generates 506 a response to the request. In some embodiments, the response generated 506 may also include declarative configuration information, or any other data, as discussed herein. The bot management system then communicates 508 the response to the remote system. In some embodiments, based on the user see Tiwari, [0041]; Application logic 302 receives any number of messages or requests from a remote system 310, such as a communication system, communication service, communication interface, messaging system, messaging service, communication platform, messaging platform, messaging channels, and the like. In particular embodiments, the requests are received from Facebook Messenger, Slack, Skype, and other messaging channels. The request may include a text message, a voice (e.g., audio) message, and the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated intent analyzer as taught by Tiwari in order to allow for automated responses to potential customers without requiring human intervention. (See Tiwari, [0037]; The described systems and methods also include a bot building platform as described herein. The systems and methods described herein enable a computing system to understand natural language so it can interpret what the user means in terms of intent and extract information to generate a response back to the user. Intent identification is a part of natural language understanding to determine an intent from the natural language of a user. Entity and attribute extraction includes extracting various useful information from the natural language. In some embodiments, customized notifications allow a computing system to send notifications to a user on a particular messaging platform with custom intent responses).
 While Uzzaman/Tiwari teaches the appointment scheduling form the user side, neither appears to teach: a gateway API, located on a serverless backend system, wherein the gateway API controls data throttling for processing the request and. However, Uzzaman/Tiwari in view of the analogous art of Sivasubramanian (i.e. web services and interfaces) does teach the See Sivasubramanian, [0023]; The Web service layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses).
      a database interface communicating with a dynamic database that provisions resources only when requested, the booking engine using the database interface to store the booking in the dynamic database; (See Sivasubramanian, [0023]; The Web service layer also can include at least one API service layer that in one embodiment consists of stateless, replicated servers which process the externally-facing customer APIs. The Web service layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses. The API layer also can be responsible for reading and writing database configuration data to/from the administration data store, in response to the API calls). The Examiner notes that Uzzaman is relied upon to teach the booking servers and bookings while Sivasubramanian teaches storing to a dynamic database.
 and creates a cache having a defined size, data structure and [forward and backward linking] for the request; and (See Sivasubramanian, [0038]; As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. As discussed, however, these parameters might not be optimal, or at least preferred, by a customer at any given time and further see Sivasubramanian, [0054]; For example, a customer might want the allocated buffer cache to be proportional to the current workload or allocation. In such an example, the customer can be allowed to specify that the buffer cache should be 25% of the 
a database interface, the database interface communicating with a dynamic database that provisions resources only when requested. While Uzzaman is relied upon to teach the request, Uzzaman does not provisioning resource upon request. However, Uzzaman/Tiwari in view of Sivasubramanian does teach this limitation: (See Sivasubramanian, [0022]; The Web services layer also can include a set of APIs 232 (or other such interfaces) for receiving Web services calls or requests from across the network 206. Each API can be provided to receive requests for at least one specific action to be performed with respect to the data environment, such as to provision, scale, clone, or hibernate an instance of a relational database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated cache features as taught by Sivasubramanian because as taught by Sivasubramanian [0054]; “the customer can be allowed to specify that the buffer cache should be 25% of the allocated storage, 25% of the instance of the memory being executed.” This system allows a customer to customize to meet their specific needs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the request throttling Web Service Layer as taught Sivasubramanian, because as taught by Sivasubramanian [0023], “A Web service layer in one embodiment includes a scalable set of customer-facing servers that can provide the various control plane APIs and return the appropriate responses based on the API specifications…. The servers of the Web services layer can be stateless and scaled horizontally as known in the art. API servers, as well as the persistent data store, can be spread across 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated configuration files as taught by Sivasubramanian because as taught by Sivasubramanian [0040]; “In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances. For example, a customer might decide that, based on factors such as workload or performance, an application might be highly cacheable such that it can be advantageous to allocate a larger amount of memory for the respective query cache.” This system allows a customer to customize to meet their specific needs.
While Uzzaman/Tiwari/Sivasubramanian teaches data throttling, cache sizes, and data structures, neither further teach the use of forward and backward linking. However, Uzzaman/Tiwari/Sivasubramanian in view of the analogous art of Bridge (i.e. managing computer hardware) does teach this limitation: (See Bridge, 0038]; Accordingly, each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group. The cache entries 202 may be organized according to other suitable structures, such as a tree structure, a hierarchal structure, or other known structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated linking as taught by Bridge, in order to more easily navigate through the cache as taught by Bridge [0038]; “each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group.”
Claim 2, Uzzaman/Tiwari/Sivasubramanian/Bridge further teaches further comprising a salon location finder communicating with the intent analyzer and the salon service API, the salon location finder further communicating with a map API for finding an address of the salon. (See Uzzaman; [0071]; In process 312, the host system determines whether a staff stylist is available, and if so, in process 314, the host system schedules the requested service at the located selected by the user for completion inside the mobile salon or the customers location of choice (e.g., inside the customer's house). The system may choose an individual mobile salon based on availability of that salon, relative location, customer requests, etc… [0072] In process 316, the host system determines whether a freelance stylist is available, and if so, in process 318, the host system schedules the requested service at the customers location of choice (e.g., inside the customer's house). The system may choose a freelance stylist based on any number of factors including, but not limited to, availability, ranking, contract status (e.g., may choose the cheapest stylists or those that have contracts more favorable to the system), location, freelance stylist preference, and/or customer preferences… [0073] In process 320, the host system determines whether a local networked (i.e., affiliated salon) is available, and if so, at process 322 schedules the requested service at the affiliated salon. In some instances, customers may request a specified salon or choose a salon within a specified distance from their current location).
Regarding Claim 3, Uzzaman/Tiwari/Sivasubramanian/Bridge further teaches wherein the salon service API finds the salon based on, at least in part, a location of the user and a location of the salon. Uzzaman, [0071]; In process 312, the host system determines whether a staff stylist is available, and if so, in process 314, the host system schedules the requested service at the located selected by the user for completion inside the mobile salon or the customers location of choice (e.g., inside the customer's house). The system may choose an individual 
Regarding Claim 4, Uzzaman/Tiwari/Sivasubramanian/Bridge further teaches wherein the salon service API finds the salon based on, at least in part, a time/date the user is available and a time/date the salon is available. (See Uzzaman, [0081]; FIG. 7 depicts a flow chart illustrating the customer appointment process, according to an embodiment. In the example of FIG. 7, an appointment request is first received via the interface subsystem. The appointment request includes tier preference (e.g., tier 1, tier 2, and/or tier 3) and one or more time slots. The system then determines whether the selected tier stylists are available. If so, the appointment is confirmed with the customer and the appointment database is updated).
Regarding Claim 5, Uzzaman/Tiwari/Sivasubramanian/Bridge further teaches wherein the salon service API finds the salon based on, at least in part, selected from the following: a service item desired, a price range desired, an identity of a stylist, an identity of a franchise of the salon, a time/date for the appointment, and a preferred amenity. (See Uzzaman, [0081]; FIG. 7 depicts a flow chart illustrating the customer appointment process, according to an embodiment. In the example of FIG. 7, an appointment request is first received via the interface subsystem. The appointment request includes tier preference (e.g., tier 1, tier 2, and/or tier 3) and one or more time slots. The system then determines whether the selected tier stylists are available. If so, the appointment is confirmed with the customer and the appointment database is updated).
Regarding Claim 6, Uzzaman/Tiwari/Sivasubramanian/Bridge further teaches further comprising an appointment booking engine, wherein the appointment booking engine books an appointment, confirms a check-in, allows the user to modify the appointment, and/or cancel an appointment. (See Uzzaman, [0067]; One embodiment of the host server 140 includes an appointment module 255. The appointment module 255 can be any combination of software agents and/or hardware components able to process customer requests, route the customer requests, provide scheduling and calendar information to stylists, etc. In some embodiments, the appointment module 255 interacts with the stylist database 143 and the appointment database 141. All of the information stored in the databases can be used to route appointments and create/adjust scheduling and calendaring options). 
Regarding Claim 10, Uzzaman/Tiwari in view of Sivasubramanian and Bridge further teaches: wherein the database interface pulls a configuration file from a dynamic database for provisioning a table to store parameters related to the appointment. (See Sivasubramanian, [0038]; As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. As discussed, however, these parameters might not be optimal, or at least preferred, by a customer at any given time. In a cloud computing or conventional RDS system, the ability to edit the configuration file and restart the database is generally not accessible to a user and further see Sivasubramanian, [0039-40]; If a configuration file or bucket exists for a customer, however, the RDS can be configured to instead (or in addition) utilize values from the configuration file when creating instances for that customer…. In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances.). The Examiner notes the RDS (relational database service) utilizes (pulls) the file to provision the “instances.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated configuration files as taught by Sivasubramanian [0040]; “In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances. For example, a customer might decide that, based on factors such as workload or performance, an application might be highly cacheable such that it can be advantageous to allocate a larger amount of memory for the respective query cache.” This system allows a customer to customize to meet their specific needs.
Regarding Claim 11, Uzzaman/Tiwari/Sivasubramanian/Bridge teaches finding a salon using a first booking engine, by the first processor, at least in part, [based on the intent analyzed]; (See Uzzaman, 0045]; In some embodiments, the mobile salons 122A-N may have wireless network capabilities for interacting with the communication network 190 and/or satellite location services for providing location and tracking information to the host server 140 and further see Uzzaman, [0046]; The salon web servers 130A-N may comprise servers operated by affiliated salons that are in communication with host server 140. In some embodiments, these servers may include embedded software applications that enable client devices 110 to schedule appointments and calendar. The embedded software applications may or may not interact with host server 140. For example, a customer may access the salon's website and schedule an appointment thereon using the embedded universal software application. Similarly, a stylist for the salon may access calendaring information via a mobile device by accessing the website. In some embodiments, a mobile application may be provided to the client device 112 in lieu of or in addition to the website). The Examiner notes that Tiwari teaches determining intent.
and receiving, by the first processor, a request from the user to make a reservation for the salon. (See Uzzaman, [0009]; The method comprises receiving, at the service management 
comprising receiving, by a first processor, an indication of an intent in finding a service provided by a salon, wherein the first processor is a processor of a device, the device includes machine readable memory accessible by the first processor;  (See Tiwari, [0037]; The systems and methods described herein enable a computing system to understand natural language so it can interpret what the user means in terms of intent and extract information to generate a response back to the user. Intent identification is a part of natural language understanding to determine an intent from the natural language of a user. Entity and attribute extraction includes extracting various useful information from the natural language. In some embodiments, customized notifications allow a computing system to send notifications to a user on a particular messaging platform with custom intent responses and further see Tiwari, [0041]; FIG. 3 is a block diagram depicting an embodiment of a system for responding to messages or requests received from a remote system. In some embodiments, FIG. 3 represents a particular bot (e.g., a chatbot) configured to respond to messages or other requests. Application logic 302 receives any number of messages or requests from a remote system 310, such as a communication system, communication service, communication interface, messaging system, messaging service, 
analyzing, by the first processor, the indication of the intent; (See Tiwari, [0035]; An intent identification module 226 determines an intent associated with, for example, a received message. A query management module 228 performs various functions associated with analyzing, processing, and generating queries as discussed herein. A knowledge base manager 230 performs various functions associated with managing data in a knowledge base, such as accessing data from the knowledge base, storing data into the knowledge base, and updating information stored in the knowledge base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated intent analyzer as taught by Tiwari in order to allow for automated responses to potential customers without requiring human intervention. (See Tiwari, [0037]; The described systems and methods also include a bot building platform as 
communicating with a gateway API, located on a serverless backend system, wherein the gateway API controls data throttling for processing the request and creates a cache having a defined size, data structure and [forward and backward linking] for handling the request; (See Sivasubramanian, [0023]; The Web service layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses and further see Sivasubramanian, [0038]; As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. As discussed, however, these parameters might not be optimal, or at least preferred, by a customer at any given time and further see Sivasubramanian, [0054]; For example, a customer might want the allocated buffer cache to be proportional to the current workload or allocation. In such an example, the customer can be allowed to specify that the buffer cache should be 25% of the allocated storage, 25% of the instance of the memory being executed, etc. A component of the control plane can determine the proper value based on the current allocation, etc., and make adjustments as necessary).
 communicating, by the gateway API, with [a second booking engine to book the reservation] in a dynamic database that provisions resources only when requested;  While Uzzaman is relied upon to teach the request, Uzzaman does not provisioning resource upon request. However, Uzzaman in view of Sivasubramanian does teach this limitation: (See Sivasubramanian, [0022]; The Web services layer also can include a set of APIs 232 (or other such interfaces) for receiving Web services calls or requests from across the network 206. Each API can be provided to receive requests for at least one specific action to be performed with respect to the data environment, such as to provision, scale, clone, or hibernate an instance of a relational database). The Examiner notes that Uzzaman is relied upon to teach the booking engines as described in further detail in the rejection of Claim 1 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated cache features as taught by Sivasubramanian because as taught by Sivasubramanian [0054]; “the customer can be allowed to specify that the buffer cache should be 25% of the allocated storage, 25% of the instance of the memory being executed.” This system allows a customer to customize to meet their specific needs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the request throttling Web Service Layer as taught Sivasubramanian, because as taught by Sivasubramanian [0023], “A Web service layer in one embodiment includes a scalable set of customer-facing servers that can provide the various control plane APIs and return the appropriate responses based on the API specifications…. The servers of the Web services layer can be stateless and scaled horizontally as known in the art. API servers, as well as the persistent data store, can be spread across 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated configuration files as taught by Sivasubramanian because as taught by Sivasubramanian [0040]; “In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances. For example, a customer might decide that, based on factors such as workload or performance, an application might be highly cacheable such that it can be advantageous to allocate a larger amount of memory for the respective query cache.” This system allows a customer to customize to meet their specific needs.
While Uzzaman/Tiwari in view of Sivasubramanian teaches data throttling, cache sizes, and data structures, neither further teach the use of forward and backward linking. However, Uzzaman/Sivasubramanian in view of Bridge does teach this limitation: (See Bridge, 0038]; Accordingly, each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group. The cache entries 202 may be organized according to other suitable structures, such as a tree structure, a hierarchal structure, or other known structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated linking as taught by Bridge, in order to more easily navigate through the cache as taught by Bridge [0038]; “each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group.”
Claim 12, Uzzaman further teaches wherein the analysis includes determining at least one of the following: a preferred service, a preferred hair style, a preferred price range, a preferred stylist, a preferred franchise of a salon, a preferred location, and a preferred appointment time/date. (See Uzzaman, [0071]; In process 312, the host system determines whether a staff stylist is available, and if so, in process 314, the host system schedules the requested service at the located selected by the user for completion inside the mobile salon or the customers location of choice (e.g., inside the customer's house). The system may choose an individual mobile salon based on availability of that salon, relative location, customer requests, etc.). The Examiner notes the location can be based upon the customer’s request.
Regarding Claim 13, Uzzaman/Tiwari/Sivasubramanian/Bridge further teaches comprising processing, by the first processor, the request using the demand generation platform. (See Uzzaman, [0067]; One embodiment of the host server 140 includes an appointment module 255. The appointment module 255 can be any combination of software agents and/or hardware components able to process customer requests, route the customer requests, provide scheduling and calendar information to stylists, etc. In some embodiments, the appointment module 255 interacts with the stylist database 143 and the appointment database 141. All of the information stored in the databases can be used to route appointments and create/adjust scheduling and calendaring options. For example, traffic reports and location information may be used when routing salon service requests to mobile salons).


Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uzzaman et al. (US 20140136262 A1), in view of Sivasubramanian et al. (US 20110083138 A1-) and Bridge et al. (US 20090204753 A1).
Regarding Claim 14, Uzzaman teaches receiving, by a [gateway API] of a serverless system, from a first booking engine on a separate computing system, a request to make an appointment with a salon, (See Uzzaman, [0008-9]; a universal reservation system provides an efficient and easy to use software platform that can be embedded into the website of a hair care facility. The website allows customers and salons to schedule appointments automatically and painlessly… a method of routing service requests using a service management system is disclosed. The method comprises receiving, at the service management system, a service request from a customer, the service request including a requested time period and a first service tier…. and further see Uzzaman, [0094]; In alternative embodiments, the machine operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server or a client machine in a client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment and further see Uzzaman, [0046]; The salon web servers 130A-N may comprise servers operated by affiliated salons that are in communication with host server 140. In some embodiments, these servers may include embedded software applications that enable client devices 110 to schedule appointments and calendar. The embedded software applications may or may not interact with host server 140. For example, a customer may access the salon's website and schedule an appointment thereon using the embedded universal software application. Similarly, a stylist for the salon may access calendaring information via a mobile device by accessing the website. In some embodiments, a mobile application may be provided to the client 
In addition to Uzzaman teaching a serverless system, the Examiner notes that Sivasubramanian teaches a cloud computing environment and the API usage. (See Sivasubramanian, [0010]; Various APIs can be used to perform specific functions with respect to a data repository, such as a relational database, in the data environment. A request received to one of the APIs can be analyzed to determine the desired action(s) to be performed in the data plane, such as actions that adjust operational or configuration parameters of a data store or data storage instance and further see Sivasubramanian, [0031]; In one embodiment, the data plane takes the form of (or at least includes or is part of) a computing cloud environment, or a set of Web services and resources that provides data storage and access across a "cloud" or dynamic network of hardware and/or software components). The Examiner notes that Wikipedia refers to serverless computing as a cloud computing model where the cloud runs the server.
structuring, gateway API, a cache for handling the request; and (See Sivasubramanian, [0056]; it might be desirable to increase the connection timeout, and when the available cache is running low, it might be necessary to adjust the amount of cache, etc. Adjustments also can be made according to various rules or policies applied for specific customers, applications, etc.). The Examiners the cache are adjust to handle any necessary requirements of the system.
throttling, gateway API, traffic for processing the request; (See Sivasubramanian, [0023]; The Web service layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses).
pulling, by a second booking engine, a configuration file from a dynamic database that provisions resources only when requested. While Uzzaman is relied upon to teach the request, Uzzaman does not provisioning resource upon request. However, Uzzaman in view of Sivasubramanian does teach this limitation: (See Sivasubramanian, [0022]; The Web services layer also can include a set of APIs 232 (or other such interfaces) for receiving Web services calls or requests from across the network 206. Each API can be provided to receive requests for at least one specific action to be performed with respect to the data environment, such as to provision, scale, clone, or hibernate an instance of a relational database and further see Sivasubramanian, [0039-40]; If a configuration file or bucket exists for a customer, however, the RDS can be configured to instead (or in addition) utilize values from the configuration file when creating instances for that customer…. In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances.). The Examiner notes the RDS (relational database service) utilizes (pulls) the file and further notes Uzzaman is relied upon to teach the second booking engine.
by the gateway API, a cache having a defined size, data structure and [forward and backward linking] for handling the request; and (See Sivasubramanian, [0038]; As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. As discussed, however, these parameters might not be optimal, or at least preferred, by a customer at any given time and further see Sivasubramanian, [0054]; For example, a customer might want the allocated buffer cache to be proportional to the current workload or allocation. In such an example, the customer can be allowed to specify that the buffer cache 
communicating, by the gateway API, with a second booking engine to book the reservation in a dynamic database that provisions resources only when requested;  While Uzzaman is relied upon to teach the request, Uzzaman does not provisioning resource upon request. However, Uzzaman in view of Sivasubramanian does teach this limitation: (See Sivasubramanian, [0022]; The Web services layer also can include a set of APIs 232 (or other such interfaces) for receiving Web services calls or requests from across the network 206. Each API can be provided to receive requests for at least one specific action to be performed with respect to the data environment, such as to provision, scale, clone, or hibernate an instance of a relational database). The Examiner notes that Uzzaman is relied upon to teach the booking engines as described in further detail in the rejection of Claim 1 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the request throttling Web Service Layer as taught Sivasubramanian, because as taught by Sivasubramanian [0023], “A Web service layer in one embodiment includes a scalable set of customer-facing servers that can provide the various control plane APIs and return the appropriate responses based on the API specifications…. The servers of the Web services layer can be stateless and scaled horizontally as known in the art. API servers, as well as the persistent data store, can be spread across multiple data centers in a region, for example, such that the servers are resilient to single data center failures.” 
 as taught by Sivasubramanian because as taught by Sivasubramanian [0040]; “In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances. For example, a customer might decide that, based on factors such as workload or performance, an application might be highly cacheable such that it can be advantageous to allocate a larger amount of memory for the respective query cache.” This system allows a customer to customize to meet their specific needs.
While Uzzaman in view of Sivasubramanian teaches data throttling, cache sizes, and data structures, neither further teach the use of forward and backward linking. However, Uzzaman/Sivasubramanian in view of Bridge does teach this limitation: (See Bridge, 0038]; Accordingly, each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group. The cache entries 202 may be organized according to other suitable structures, such as a tree structure, a hierarchal structure, or other known structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated linking as taught by Bridge, in order to more easily navigate through the cache as taught by Bridge [0038]; “each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group.”
 Regarding Claim 15, Uzzaman, in view of Sivasubramanian/Bridge teaches wherein the configuration file defines a data structure of a table for storing parameters related to the appointment. (See Sivasubramanian, [0038]; In some embodiments, a configuration file is stored in the data plane that is used by the database engine to startup the database. As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. and further see Sivasubramanian, [0046];  The control plane in this example can direct, via the workflow, the list of parameters to be used in generating the configuration file 414, installing the configuration file for the instance in the data plane 416, and starting the database instance using the parameter values from the installed configuration file 418). The Examiner notes that the configuration files define the data structure in this system.
Regarding Claim 16, Uzzaman, in view of Sivasubramanian/Bridge further teaches wherein the parameters include at least one of the following: an identity of a user, a location of a user, a preferred service, a preferred hair style, a preferred price range, a preferred stylist, a preferred franchise of a salon, a preferred location, and a preferred appointment time/date. (Uzzaman, [0023]; FIGS. 4A and 4B depict examples user interfaces illustrating operation of a universal reservation system and refer to Fig. 4B; the request includes type of service and preferred location). The Examiner notes that Fig. 4A confirms an identity prior to reservation and 4B has parameters for service type and location preference.
Regarding Claim 17, Uzzaman, in view of Sivasubramanian/Bridge further teaches comprising computing, by the gateway API, the parameters and storing the parameters in the table. (See Uzzaman, [0067-68]; the appointment module 255 can be any combination of software agents and/or hardware components able to process customer requests, route the customer requests, provide scheduling and calendar information to stylists, etc. In some embodiments, the appointment module 255 interacts with the stylist database 143 and the see Uzzaman, [0078]; The customer database may include a variety of information related to a customer including name, address, telephone number, credit card number, service history, etc. ). The Examiner notes the appointment information would include location (system also allows for mobile haircuts), time, and identity.
Regarding Claim 18, Uzzaman, in view of Sivasubramanian/Bridge further teaches wherein the request includes a time/date for the appointment, or an identity of the user. (See Uzzaman [0074]; FIGS. 4A and 4B depict examples user interfaces 410 and 420 illustrating operation of a universal reservation system, according to an embodiment. Interfaces 410 and 420 show examples of the interfaces that may be provided to customers via the website, via an affiliated website (e.g., embedded), and/or via a mobile application). The Examiner notes the Fig. 4A requires a user to log-in before making a reservation which would be indicative of a user identity
Regarding Claim 19, Uzzaman in view of Sibrasubramanian/Bridge further teaches wherein the request is made by a first processor independent from the gateway API. (See Uzzaman, [0058]; In the example of FIG. 2, the host server 140 includes the communications module 215 communicatively coupled to the network interface 210 to manage a communication session over a plurality of communications protocols. In one embodiment, the communications module 215 receives data (e.g., audio data, textual data, audio files, etc.), information, commands, requests (e.g., text and/or audio-based), and/or text-based messages over a network.
Claim 20, Uzzaman in view of Sibrasubramanian/Bridge further teaches returning, by the gateway API, a  content of the request to the first processor; (See Uzzaman, [0081-82]; The system then determines whether the selected tier stylists are available. If so, the appointment is confirmed with the customer and the appointment database is updated. [0082] Conversely, if the appoint is not confirmed then the system determines whether other tier stylists are available. If so, the system returns (i.e., presents to the customer via the accessed interface) the available tier stylists and prompts the user for selection of a tier. If the customer selects one of the available tiers then the appointment is confirmed with the customer and the appointment database is updated).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./            Examiner, Art Unit 3624                                                                                                                                                                                            




/MEHMET YESILDAG/Primary Examiner, Art Unit 3624